Citation Nr: 0202318	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  95-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected post-operative 
medial meniscectomy of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and B. L.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This appeal arose from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the veteran's claim 
of entitlement to service connection for a low back 
disability on a secondary basis.  In June 1995, the veteran 
testified at a personal hearing at the RO.  In January 1998, 
the veteran and a witness, B. L., testified at a 
videoconference hearing before a member of the Board of 
Veterans' Appeals (the Board).  

In April 1998, the Board remanded this case for additional 
development.  The veteran and his representative were 
informed through September 1999 and June 2000 Supplemental 
Statements of the Case of the continued denial of the claim.  
In February 2001, the case was again remanded by the Board 
for further evidentiary development.  In September 2001, the 
veteran and his representative were informed by a 
Supplemental Statement of the Case of the continued denial of 
the claim.

This case had originally included a claim for service 
connection for arthritis of the left knee with total knee 
arthroplasty.  Following the February 2001 Board remand, a 
rating action was issued which granted service connection for 
that claimed disability.  Since this is a complete grant of 
the benefit sought on appeal, that issue is no longer before 
the Board for appellate review.

As noted above, the veteran testified before a member of the 
Board at a Video Conference Hearing in January 1998.  This 
Board member is no longer employed by the Board.  In February 
2002, the veteran was contacted by the Board in order to 
ascertain whether he wanted to appear for another hearing 
before another Board member.  On February 14, 2002, the 
veteran responded that he did not want an additional hearing 
and that he wished his case to be considered on the evidence 
of record.

FINDING OF FACT

A preponderance of the medical and other evidence of record 
stands for the proposition that the veteran does not 
currently have a low back disability.  


CONCLUSION OF LAW

The veteran does not have a low back disability which is 
proximately due to or the result of his service-connected 
left knee meniscectomy residuals.  38 C.F.R. § 3.310(a) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
disability.  He contends, in substance, that he suffers from 
scoliosis of the low back which was caused by his service-
connected post-operative left knee medial meniscectomy.  He 
has stated that a leg length discrepancy resulted in the 
development of low back scoliosis and that service connection 
therefor should thus be granted on a secondary basis.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

The veteran's service medical records contain no reference to 
any low back complaints.  The separation examination 
conducted in April 1974 noted that his back was normal, as 
did an October 1974 VA compensation and pension examination.

In March 1973, during service, the veteran underwent a left 
medical meniscectomy.  In a November 1974 VA rating decision, 
service connection was granted for residuals of left medical 
meniscectomy.  The veteran underwent additional left knee 
surgery in July 1982.

In February 1991, the veteran was treated on an outpatient 
basis by a private physician for complaints of some right 
buttock, posterior thigh, calf and knee pain.   He was not 
tender over the sciatic notch or over the trochanter area.  
The assessment was low back pain, probably musculoskeletal, 
perhaps neurogenic.  

In December 1993, the veteran's chiropractor, R.M.A., D.C. 
opined that the veteran's leg surgeries since 1982 had 
resulted in a short left leg with resultant compensatory 
lumbar scoliosis.  It was stated that the veteran's 
paravertebral myospasms of the thoracolumbar spine with 
vertebral subluxations were chronic in nature and were 
probably due to or aggravated by leg imbalance.

In January 1998, the veteran testified before a member of the 
Board at a Video Conference hearing.  He stated that he 
favored his left leg and this had caused his back problems.  
He commented that he had favored his left leg ever since his 
first surgery in 1973.

In February 2001, the Board remanded this issue to the RO so 
that, inter alia, a medical opinion could be obtained with 
respect to the question of whether the veteran had a back 
disability which was related to his service-connected left 
knee disability. 

The veteran was afforded a VA examination in May 2001.  His 
chief complaint was of low back pain; he stated that he was 
being seen by a chiropractor.  The examination noted that his 
pelvis was symmetrical and that his lumbar lordosis was 
normal.  His muscle tone was good and there was no spasm or 
tenderness.  Flexion was to 65 degrees and extension was to 
25 degrees, with complaints of pain at the ends of both 
motions.  Lateral flexion was to 25 degrees bilaterally and 
rotation was to 20 degrees bilaterally; these motions were 
accomplished without complaints of pain.  Straight leg raises 
were to 70 degrees with complaints of pain.  An x-ray was 
negative and there was no scoliosis found.  His leg lengths 
were noted to be equal.  

The examiner then stated that: 

[a]t today's examination, I have not found any low 
back scoliosis, but considering the assumption that 
the left leg was relatively shorter than the right, 
it is likely that there would have been some back 
pain as well as postural scoliosis.  There is no 
scoliosis at the present time due to the correction 
of leg length discrepancy at the time of the total 
knee replacement.

An addendum to the VA examination was provided in June 2001.  
The examiner stated that it was possible that any scoliosis 
had only been a temporary condition, producing acute 
symptoms.  The examiner commented that

it is my opinion that veteran's low back 
manifestations at the time of my examination are 
not supported by any objective findings.  
Subjective complaint and manifested limitation of 
motion is inconsistent in view of the fact that 
there was no structural scoliosis at the time of my 
examination neither there were any evidence of 
other disc pathology.  However, at the time of my 
examination the leg lengths were equal and as such, 
no scoliosis was detected by me.

In September 2001, the RO issued a Supplemental Statement of 
the Case (SSOC) which continued to deny the veteran's claim 
of entitlement to service connection for a back disability.  
In essence, the SSOC indicated that the only evidence in the 
veteran's favor was the December 1993 opinion of the 
veteran's chiropractor.  The RO placed greater weight on the 
2001 reports of the VA examiner, which did not identify and 
back condition.

In November 2001, the veteran's accredited representative 
referred to the 1993 opinion of the veteran's chiropractor 
and the May 2001 VA examination report.  The representative 
requested that the veteran be accorded another examination to 
determine whether a back disability exists. 

Relevant law and regulations

Secondary service connection

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board finds that VA has met its duty to notify the 
veteran.  By virtue of the February 1995 Statement of the 
Case (SOC) and the September 1999, June 2000 and September 
2001 Supplemental Statements of the Case and through the 
April 1998 and February 2001 Board remands, the veteran and 
his representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  The SOC and SSOCs also notified the 
veteran of the pertinent law and regulations, as well as his 
due process rights.  The Board additionally observes that the 
September 2001 SSOC specifically referenced the provisions of 
law added by the VCAA.    

The veteran has been given ample opportunity to present 
evidence and argument in support of his appeal, including 
presenting his personal testimony at a hearing held at the RO 
in June 1995 and a videoconference hearing in January 1998.  

The Board further concluded that the provisions of the VCAA 
with respect to VA's statutory duty to assist the veteran in 
the development of his claim have been complied with.  The 
Board has remanded this case on two occasions, in April 1998 
and in February 2001, for that purpose.  It appears that all 
pertinent evidence has been obtained.  The veteran and his 
representative have pointed to no evidence which exists and 
which has not been obtained.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.

As discussed in detail above, the Board remanded this issue 
in February 2001 so that an examination of the veteran and a 
nexus opinion could be obtained. This was accomplished in May 
2001; no back disability was identified.  In November 2001, 
the veteran's representative argued that another VA 
examination should be conducted in order to determine whether 
the veteran currently suffers from a chronic back disability.  
However, a review of the VA examination conducted in May 2001 
and the addendum to this examination submitted in June 2001 
indicates that this question has already been answered by the 
VA examiner.  

In essence, the veteran's representative has merely expressed 
unhappiness with the outcome of the VA examination afforded 
the veteran.  This is not a sufficient basis for the Board to 
request another examination.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [holding that VA has no duty to conduct 
"a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim].  The representative has also referred to the 1993 
chiropractor's opinion.  Although not clearly stated, it 
appears that the representative believes that another 
examination would serve as a "tiebreaker" between the 1993 
and 2001 opinions.  However, as explained in detail below, 
there  exists no "tie" in this case.  The Board may favor one 
medical opinion over another.  See Sachs v. Gober,  14 Vet. 
App. 175, 178 (2000).  Therefore, the Board has determined 
that another VA examination is not necessary.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Discussion

The veteran has contended that his post-operative left knee 
medial meniscectomy resulted in the development of lumbar 
scoliosis.  He asserts that he favored his leg so much that 
he had developed a low back disorder.  The Board observes in 
passing that the veteran does not contend that his back 
disability is directly due to his military service. 

To the extent that the veteran relates any current back 
disability to his service-connected left knee disability, it 
is now well-established that as a layperson without medical 
training, he is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). The 
veteran's own assertions are therefore afforded no probative 
weight.

The veteran and his representative rely upon the opinion of a 
chiropractor in December 1993 in which it was commented that 
the veteran had scoliosis which was likely due to leg length 
discrepancy.  There is, however, no subsequent evidence which 
identifies scoliosis or any other diagnosed back disability, 
or for that matter unequal leg lengths.  In response to the 
Board's February 2001 remand, the VA examination conducted in 
May 2001 found that the veteran's leg lengths were equal.  
Significantly, no scoliosis was found either on clinical 
examination or by x-ray.  In June 2001, the VA examiner 
opined that any scoliosis that the veteran had had in the 
past was only a temporary condition that had caused acute 
symptoms.  

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein. In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . .   As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  See Sachs, 
supra; see also Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board places greater weight of probative 
value on the relatively recent opinion of the VA physician to 
the effect that no current back disability exists and that 
any back problems experienced by the veteran in the past had 
resolved.  This opinion was based on the May 2001 physical 
examination and X-ray findings, which did not identify any 
physical pathology.  The 2001 examiner's opinion is 
consistent with the veteran's recent medical history, which 
does not indicate diagnosis of or treatment for back problems 
since 1993.   

The December 1993 chiropractor's opinion is now over eight 
years old, and is not consistent with the more recent medical 
evidence of record, which does not contain a diagnosis of a 
back disability.  Moreover, in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997). The Board finds that the 2001 VA examining physician 
had the medical competence to render a medical opinion as to 
the diagnosis of a back disorder. The Board also finds this 
2001 medical opinion to have great evidentiary weight because 
the VA examiner reviewed the veteran's medical records and 
examined the veteran.  The Board places much less weight of 
probative value on the opinion of a chiropractor, who has 
less medical training and expertise.
 
The Board has no reason to doubt that the veteran, who is 
almost 50 years of age, may experience back pain.  While the 
Board does not dispute that the veteran has complaints of 
pain, such pain, absent a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).   As discussed 
above, no pathology of the low back has been recently 
identified on medical examination.  Although the veteran is 
competent to report pain he experiences, as noted above, he 
is not competent, as a layperson, to render an opinion as to 
medical diagnosis or causation.  See Espiritu, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability secondary to the service-connected post-operative 
medial meniscectomy of the left knee.  As explained above, 
there is no evidence of a current low back disorder.  In the 
absence of a diagnosed disability, the claim is denied.  See 
Rabideau and Chelte, supra; see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).


ORDER

Service connection for a back disability secondary to the 
service-connected post-operative medial meniscectomy, left 
knee is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

